IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In Re: Nomination Papers of              :
B. DeNeice Welch as a Candidate          :
for Pittsburgh City Council-District 9   :   No. 1257 C.D. 2019
                                         :   Submitted: September 20, 2019
Appeal of: Carmen Brown                  :


PER CURIAM                          ORDER


      NOW, October 17, 2019, it is ordered that the above-captioned Memorandum
Opinion, filed September 27, 2019, shall be designated OPINION and shall be
REPORTED.